DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A2 (Fig. 58) without traverse in the reply filed on 06/29/2022 is acknowledged. Accordingly, claim(s) 1-6 is/are withdrawn as being drawn to nonelected species A1 and , claim(s) 11-18 is/are examined herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Figures 1-5 are described in paragraphs [0009-0020] in the background section of  applicant’s published application. Figures 1-5 are described in paragraphs [0044-0045] of applicant’s published application as conventional. Thus, Figures 1-5 are admitted prior art. See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 11 and 17 is/are objected to because of the following informalities:
In claim 11, “placing a second resin layer on an upper surface of the second metal mold including the second debossed pattern and pressing the second resin layer” should be changed to --placing a second resin layer on an upper surface of the second metal mold including the second debossed pattern and pressing the second resin layer;--.
In claim 11, “manufacturing a cylindrical resin mold by rolling the second resin mold so that the third embossed pattern is placed on an inner circumference side;” should be changed to --manufacturing a cylindrical resin mold by rolling the second resin mold so that the third embossed pattern is placed on an inner circumference side of the cylindrical resin mold;--.
In claim 11, “forming a third electroplating layer having a cylindrical shape on an inner circumference of the cylindrical resin mold;” should be changed to --forming a third electroplating layer having a cylindrical shape on the inner circumference of the cylindrical resin mold;--.
In claim 17, “manufacturing a cylindrical resin mold by rolling the resin mold so that the second embossed pattern is placed an inner circumference side” should be changed to --manufacturing a cylindrical resin mold by rolling the resin mold so that the second embossed pattern is placed on an inner circumference side of the cylindrical resin mold--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12, 13 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12, the phrase “such as” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The claim(s) has/have been examined below as if the limitations following the phrase are not part of the claimed invention. If the limitations following the phrase are intended to be part of the invention, examiner suggests applicant to delete the phrase “such as”. 
Claims 13 and 18 recite the limitation(s) “electroplating layer is formed by performing an electroless plating” which indefinite. The ordinary definitions of the terms “electroplating” and “electroless plating” are contradictory. It is unclear how the electroplating layer is formed by performing an electroless plating. In the art, electroless plating is different from electroplating and does not yield an electroplated layer. Claims have been examined below as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad (US 20160009023) in view of Mahnad (US 20130019766), Slafer (US 20080106001), and Masuda (JP 2012195600 – of record with English machine translation attached).
Regarding claim 11, Mahnad ‘023 discloses a method of manufacturing a roll stamp (P0001), the method comprising:
providing an object (114) including a first embossed pattern (P0020, Fig. 3);
placing a first resin layer on an upper surface of the object including the first embossed pattern and pressing the first resin layer (a person having ordinary skill in the art would know/recognize that this step is implicit when manufacturing polymer mold replicant 116 from 114 by the taught pattern transfer replication: P0020, Figs. 3-4);
manufacturing a first resin mold including a first debossed pattern by separating the first resin layer from the object (manufacturing polymer mold replicant 116 from 114 after their separation: P0020, Figs. 3-4);
forming a first electroplating layer on an upper portion of the first resin mold including the first debossed pattern (a person having ordinary skill in the art would know/recognize that this step is implicit when manufacturing metal mother mold 112a from 116 by the taught electroplating and pattern transfer replication: P0020, Figs. 3-4);
manufacturing a first metal mold including a second embossed pattern by separating the first electroplating layer from the first resin mold (manufacturing metal mother mold 112a from 116 after their separation: P0020, Figs. 3-4);
forming a second electroplating layer on an upper portion of the first metal mold including the second embossed pattern (a person having ordinary skill in the art would know/recognize that this step is implicit when manufacturing metal son mold 112b from 112a by the taught electroplating and pattern transfer replication: P0020, Figs. 3-4);
manufacturing a second metal mold including a second debossed pattern by separating the second electroplating layer from the first metal mold (manufacturing metal son mold 112b from 112a after their separation: P0020, Figs. 3-4); and 
 manufacturing a cylindrical .. mold (P0021-0022, Figs. 3-4).
Mahnad ‘023 fails to disclose the steps of placing a second resin layer on an upper surface of the second metal mold including the second debossed pattern; and pressing the second resin layer manufacturing a second resin mold including a third embossed pattern by separating the second resin layer from the second metal mold.
However, a person having ordinary skill in the art would know/recognize that the missing steps amount to a further replication step yielding the predictable results of producing a further mold generation, the further mold generation being a resin mold having a third embossed pattern which is an inverted pattern of the second metal mold (Fig. 4). A person having ordinary skill in the art would also know/recognize that the number of replications is obvious and within one of ordinary skill in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Mahnad ‘023 by adding the steps of placing a second resin layer on an upper surface of the second metal mold including the second debossed pattern and pressing the second resin layer manufacturing a second resin mold including a third embossed pattern by separating the second resin layer from the second metal mold for the benefit(s) of producing a further mold generation, the further mold generation being a resin mold having a third embossed pattern which is an inverted pattern of the second metal mold. 
Mahnad ‘023 differs from the claimed invention in that Mahnad ‘023 teaches assembly of multiple mold copies instead of rolling a single mold copy to form the cylindrical mold.
In the same field of endeavor, methods of manufacturing a roll stamp, Mahnad ‘766 discloses the technique of manufacturing a cylindrical mold by rolling the mold for the benefit(s) of reducing the number of seams and/or increasing molding accuracy (P0016-0017, Fig. 3). 
Additionally, the technique of manufacturing a cylindrical mold by rolling the mold is known in view of [0012] and Figs. 1-3 of Applicant’s Admitted Prior Art. See MPEP § 2129.  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Mahnad ‘023 in view of Mahnad ‘766 by manufacturing the cylindrical resin mold by rolling the second resin mold for the benefit(s) of reducing the number of seams and/or increasing molding accuracy as suggested by Mahnad ‘766.
The combination of Mahnad ‘023/Mahnad ‘766 fails to disclose the claimed replication of the cylindrical resin mold and replication of subsequent cylindrical copies.  
In the same field of endeavor, methods of manufacturing a cylindrical mold via the formation of one or more flexible metal/polymer generations of an original flat pattern (P0005, 0035, 0041, Fig. 1A), Slafer discloses the technique of replicating cylindrical molds for benefit(s) of allowing interconversion between internal and external patterns and/or interconversion between polymer or metal material, where the process can begin with external master pattern or internal master pattern (P0008, 0042-0043, 0045, 0060, Fig. 1B). Based on these teachings of Slafer, Slafer discloses/suggests a method including the steps of manufacturing/providing a cylindrical mold that has an embossed pattern placed on an inner circumference side of the cylindrical mold (manufacturing/providing a cylindrical mold having an internal master pattern: see annotated Fig. 1B); forming an electroplating layer having a cylindrical shape on the inner circumference of the cylindrical mold (forming an electroplating layer having a cylindrical shape on the inner circumference of the cylindrical mold when forming the annotated Ni Copy: see annotated Fig. 1B); manufacturing a cylindrical metal mold including a debossed pattern formed on an outer side and a hollow portion formed on an inner side by separating the third electroplating layer having the cylindrical shape from the cylindrical resin mold (forming the annotated Ni Copy including an external debossed pattern from the cylindrical mold after their separation: see annotated Fig. 1B); arranging at least one die at a predetermined distance from the cylindrical metal mold (annotated die and cylindrical metal mold copy in annotated Fig. 1B); filling a space between the cylindrical metal mold and the dies with a filler (annotated filler in annotated Fig. 1B); manufacturing a cylindrical filler mold including an embossed pattern formed on an inner circumference and a hollow portion formed on an inner side by separating the dies and the cylindrical metal mold from the filler (manufacturing annotated filler hollow mold in annotated Fig. 1B). 

    PNG
    media_image1.png
    484
    623
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination Mahnad ‘023/ Mahnad ‘766 in view of Slafer by rolling the second resin mold so that the third embossed pattern is placed on an inner circumference side of the cylindrical resin mold for the benefit(s) of using the second resin mold as internal master pattern, forming a third electroplating layer having a cylindrical shape on the inner circumference of the cylindrical resin mold, manufacturing a cylindrical metal mold including a third debossed pattern formed on an outer side and a hollow portion formed on an inner side by separating the third electroplating layer having a cylindrical shape from the cylindrical resin mold, arranging dies at a predetermined distance from the cylindrical metal mold, filling a space between the cylindrical metal mold and the dies with a filler, and manufacturing a cylindrical filler mold including a fourth embossed pattern formed on an inner circumference and a hollow portion formed on an inner side by separating the dies and the cylindrical metal mold from the filler for the benefit(s) of yielding the predictable results of enabling desirable replication of cylindrical molds, allowing interconversion between internal and external patterns, and/or replication from a resin cylindrical mold with an internal pattern to a metal cylindrical mold with an internal pattern.
The combination of Mahnad ‘023/Mahnad ‘766/Slafer fails to disclose the steps of filling the hollow portion of the cylindrical filler mold with a metal material; and separating the cylindrical filler mold from the filled metal material. 
However, a person having ordinary skill in the art would know/recognize that the missing steps amount to a further replication step yielding the predictable results of producing a further cylindrical mold generation, the further cylindrical mold generation being a non-hollow metal mold having an external embossed pattern which is an inverted pattern of the cylindrical filler mold. A person having ordinary skill in the art would also know/recognize that the number of replications is obvious and within one of ordinary skill in the art. 
Additionally, in the same field of endeavor, methods of manufacturing a cylindrical mold, Masuda discloses a method including the steps of filling a hollow portion of a cylindrical mold having an internal embossed pattern (3/11) with a metal material (3/13); and separating the cylindrical metal mold from the filled metal material for the benefit(s) of manufacturing a non-hollow metal mold (5/14) having an external embossing pattern and having excellent mechanical strength (pg. 2, pg. 4, and Figs. 1-2).

    PNG
    media_image2.png
    431
    666
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination Mahnad ‘023/ Mahnad ‘766/Slafer in view of Masuda by including the steps of filling the hollow portion of the cylindrical filler mold with a metal material and separating the cylindrical filler mold from the filled metal material for the benefit(s) of manufacturing a non-hollow metal mold having an external embossing pattern and having excellent mechanical strength as suggested by Masuda. See MPEP §§  2143 I C, 2143 I D, 2143 I G, and/or 2144 II. Examiner further notes that the mere replication of embossing layers/molds to achieve interconversion/inversions of patterns and interconversion between metal and resin materials of the replicated layers/molds is not deemed novel concept in view of the teachings of the applied references. 
Regarding claim 12, the combination, Mahnad ‘023/ Mahnad ‘766/Slafer/Masuda as applied to claim 11, is silent about use of thermoplastics as the polymeric materials for the resin molds. However, Slafer further discloses/suggests to use any suitable polymer including curable silicones/thermoplastics for resin molds (P0045). Official notice is taken that thermoplastics/PMMA is well-known/desirable material for resin molds in the art in view of prior art of record. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination by using/selecting thermoplastics/PMMA as the material for the first and second resin molds. See MPEP § 2144.07
Regarding claim 13, Mahnad ‘023 further discloses to form the at least two of the metal molds from electroplating layers formed by electroplating nickel (P0020), but Mahnad fails to discloses electroless plating because Mahnad is silent about the type/technique of electroplating employed. Nevertheless, a PHOSITA would have been motivated to look for suitable electroplating techniques to form the electroplating/metal layers. Furthermore, Slafer further discloses to use electroless deposition as a suitable metal plating technique to form planar and cylindrical metal/nickel mold copies for the benefit(s) of replicating the patterns accurately (P0045, 0060, Figs. 1A-B). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination by using a Nickel electroless plating method for forming the first electroplating layer, the second electroplating layer, and the third electroplating layer for the benefit(s) of replicating the patterns accurately.
Regarding claims 14-15, the combination, as applied to claim 11, is silent about inclusion of a release layer. However, Slafer further discloses inclusion/formation of a release layer on the molding portion of metal molds including embossed patterns, wherein the release layer is a dichromate layer or comprises chrome for the benefit(s) of improving release characteristics, improving embossing performance, and/or minimizing tool clogging (P0087). Official notice is taken that the inclusion of release layers such as chromate layers on embossing metal molds is known/desirable in the art for yielding the predictable result(s)/benefit(s) of facilitating demolding and/or improving embossing performance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination in view of the additional teachings of Slafer by forming a chromate release layer on the upper portion of the first metal mold including the second embossed pattern and then forming the second electroplating layer on an upper portion of the release layer for the benefit(s) of improving release characteristics, facilitating demolding, improving embossing performance, and/or minimizing mold clogging. See MPEP §§  2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
	Regarding claims 16-17, the combination Mahnad ‘023/ Mahnad ‘766/Slafer/Masuda, as applied to claim 11 above, discloses/obviates all the limitations of claims 16 and 17. It is noted that the order on which references are applied can be changed. 
Regarding claim 18, the combination Mahnad ‘023/ Mahnad ‘766/Slafer/Masuda, as applied to claim 13 above, discloses/obviates all the limitations of claim 18.
	Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slafer (US 20080106001) in view of Masuda (JP 2012195600 – of record with English machine translation – attached).

Regarding claims 16-18, Slafer discloses a method of manufacturing a roll stamp, the method comprising:
manufacturing a cylindrical metal mold including a first debossed pattern formed on an outer side and a first hollow portion formed on an inner side (see annotated Fig. 1B and as applied above);
arranging at least one die at a predetermined distance from the cylindrical metal mold see annotated Fig. 1B, Figs. 14-15, and as applied above);
filling a space between the cylindrical metal mold and the dies with a filler (see annotated Fig. 1B and as applied above);
manufacturing a cylindrical filler mold including a first embossed pattern formed on an inner circumference and a second hollow portion formed on an inner side by separating the dies and the cylindrical metal mold from the filler (see annotated Fig. 1B and as applied above);
filling the second hollow portion of the cylindrical filler mold with a metal material (see annotated Fig. 1B and as applied above); and
separating the cylindrical filler mold from the filled metal material (see annotated Fig. 1B and as applied above).


    PNG
    media_image1.png
    484
    623
    media_image1.png
    Greyscale

Slafer fails to disclose the steps of filling the hollow portion of the cylindrical filler mold with a metal material; and separating the cylindrical filler mold from the filled metal material. 
However, a person having ordinary skill in the art would know/recognize that the missing steps amount to a further replication step yielding the predictable results of producing a further cylindrical mold generation, the further cylindrical mold generation being a non-hollow metal mold having an external embossed pattern which is an inverted pattern of the cylindrical filler mold. A person having ordinary skill in the art would also know/recognize that the number of replications is obvious and within one of ordinary skill in the art. 
Additionally, in the same field of endeavor, methods of manufacturing a cylindrical mold, Masuda discloses a method including the steps of filling a hollow portion of a cylindrical mold having an internal embossed pattern (3/11) with a metal material (3/13); and separating the cylindrical metal mold from the filled metal material for the benefit(s) of manufacturing a non-hollow metal mold (5/14) having an external embossing pattern and having excellent mechanical strength (pg. 2, pg. 4, and Figs. 1-2).

    PNG
    media_image2.png
    431
    666
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Slafer in view of Masuda by including the steps of filling the hollow portion of the cylindrical filler mold with a metal material and separating the cylindrical filler mold from the filled metal material for the benefit(s) of manufacturing a non-hollow metal mold having an external embossing pattern and having excellent mechanical strength as suggested by Masuda. See MPEP §§  2143 I C, 2143 I D, 2143 I G, and/or 2144 II. Examiner further notes that the mere replication of embossing layers/molds to achieve interconversion/inversions of patterns and interconversion between metal and resin materials of the replicated layers/molds is not deemed novel concept in view of the teachings of the applied references. 
Regarding claims 17-18, the additional teachings (P0005, 0035, 0041, Fig. 1A-1B) of Slafer suggest the limitations.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
	Deeman (US 20050082700) discloses thermoplastics/PMMA as a desirable material for resin molds (P0015, 0020, Fig. 1) and inclusion of a releasing layer on embossing metal molds to facilitate demolding of metal molds is known/desirable in the art (P0020, 0027). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743